

Exhibit 10.1


$50,000,000 Revolving Credit Facility


SECOND AMENDED AND RESTATED
CREDIT AGREEMENT



dated as of



November 25, 2008


among



KINRO, INC.


LIPPERT COMPONENTS, INC.


The Lenders Party Hereto



and



JPMORGAN CHASE BANK, N.A.
as Administrative Agent


and


WELLS FARGO BANK, N.A.
as Documentation Agent



--------------------------------------------------------------------------------


 
Exhibit 10.1
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as of
November 25, 2008, among KINRO, INC., an Ohio corporation, LIPPERT COMPONENTS,
INC., a Delaware corporation, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A. (formerly known as JPMorgan Chase Bank), as Administrative Agent and Wells
Fargo Bank, N.A., as Documentation Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“Adjusted LIBOR Rate” means with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Rate Margin plus (ii)
the quotient of (a) the LIBOR Rate applicable to such Interest Period, divided
by (b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.
 
"Adjusted One Month LIBOR Rate" means, with respect to a CB Floating Rate Loan
for any day, the sum of (i) 2.50% per annum plus (ii) the quotient of (a) the
interest rate determined by JPMorgan Chase Bank, N.A. by reference to the Page
to be the rate at approximately 11:00 a.m. London time, on such date, or if such
date is not a Business Day, on the immediately preceding Business Day, for
dollar deposits with a maturity equal to one (1) month, divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to dollar deposits
in the London interbank market with a maturity equal to one (1) month.
 
"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (and, where applicable, under the
Guarantee Agreements and the Subordination Agreement).
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person (other than institutional holders and
publicly traded mutual funds) beneficially owning or holding, directly or
indirectly, 30% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. Unless the context
otherwise clearly requires, any reference to an "Affiliate" is a reference to an
Affiliate of the Company.
 

--------------------------------------------------------------------------------


 
"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Revolving Credit Commitments represented by such Lender's Revolving Credit
Commitments. If the Revolving Credit Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.
 
"Applicable Rate Margin" means, for any day, with respect to any Eurodollar Loan
or CB Floating Rate Loan, the General Margin therefor as specified in Schedule
1.01-1 hereto.
 
"Approved Subordinated Debt" means Indebtedness subordinated to the Obligations
of the Borrowers under this Agreement and the other Loan Documents on terms
approved in writing by the Administrative Agent and the Required Lenders.
 
"Asset Sale" shall mean any sale, transfer, lease or other disposition of any
property or asset of any Credit Party or any of its Subsidiaries except a sale,
transfer, lease or other disposition in the ordinary course of business (a) of
cash, (b) of temporary cash investments, (c) of trade receivables, (d) of
inventories, or (e) of any asset by any Credit Party or by a Subsidiary to any
Credit Party or to another Subsidiary.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
"Availability Period" means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Credit Commitments.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
 
"Borrower" means each of Kinro, Inc., an Ohio corporation, Inc., and Lippert
Components, Inc., a Delaware corporation.
 
"Borrowing" means portions of the Loans of the same type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
 
"Borrowing Request" means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
 
"Business Day" means (i) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of Adjusted LIBOR Rate Advances a day
(other than Saturday or Sunday) on which banks generally are open in Texas
and/or New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market, and (ii) for all other purposes, a day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.
 

--------------------------------------------------------------------------------


 
"Capital Expenditures" means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as capital expenditures on the consolidated
statement of cash flows for the Company and its consolidated Subsidiaries during
such period (including the amount of assets leased under any Capital Lease
Obligation during such period), less the net proceeds received by such Persons
during such period from sales of fixed tangible assets as reflected on the
consolidated statement of cash flows for that period.
 
"Capital Lease" means, at any time a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
 
“CB Floating Rate Loan” means any Loan which is based on the CB Floating Rate.
 
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof, excluding
management personnel as listed in the proxy statement dated April 21, 2008 of
the Company), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation after the Restatement Effective Date of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated; (c) the acquisition
after the Restatement Effective Date of direct or indirect Control of the
Company by any Person or group; or (d) the ownership after the Restatement
Effective Date by any Person other than the Company of any capital stock of a
Borrower, or the ownership by any Person other than a Borrower, or the
Subsidiary of the Borrower that is the owner thereof as of the Restatement
Effective Date (or such later date on which the Guarantor becomes a Guarantor
hereunder), of any capital stock or other equity interest in any Guarantor.
 

--------------------------------------------------------------------------------


 
"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Collateral" means any property or rights in which, pursuant to the Security
Documents, there has been granted (or purported to have been granted) to the
Collateral Agent for the ratable benefit of the Lenders, a security interest.
 
"Collateral Agent" means JPMorgan Chase Bank, N.A., as Collateral Agent under
the Pledge Agreement.
 
"Company" means Drew Industries Incorporated, a Delaware corporation.
 
"Company Guarantee" has the meaning given to such term in Section 4.01(a).
 
"Consolidated Indebtedness" means, as of the date of determination, all
Indebtedness owed or guaranteed by any Credit Party and any of its Subsidiaries
(but shall not include the undrawn amount of any Letters of Credit), determined
on a consolidated basis in accordance with GAAP.
 
"Consolidated Interest Expense" means, for the period in issue all net interest
expense of the Company and its Subsidiaries, whether paid or accrued, without
duplication, determined on a consolidated basis in accordance with GAAP.
 
"Consolidated Net Income" means, for any period, the net income or loss of the
Company and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding: (i) non-cash after-tax charges for the
impairment of goodwill or other related intangibles; (ii) extraordinary gains or
losses; (iii) net earnings of any business entity (other than a direct or
indirect Subsidiary) in which the Company or any of its Subsidiaries has an
ownership interest unless such net earnings shall have been received in the form
of cash distributions; (iv) any portion of net earnings of any Subsidiary of the
Company which for any reason is unavailable for distribution to the Company; (v)
the cumulative effect of a change in accounting principles; and (vi) a charge
recorded in the fiscal quarter of the Company ending December 31, 2008 of up to
$2,500,000 for certain executive post-employment severance charges; (vii) any
and all gains and losses that would be categorized as other comprehensive income
under GAAP.
 
"Consolidated Net Worth" means, as of the date of determination, (a) the sum of
(i) the par value (or value stated on the books of the Company) of the capital
stock (but excluding treasury stock and capital stock subscribed and unissued)
of the Company and its Subsidiaries plus (ii) the amount of the paid-in capital
and retained earnings of the Company and its Subsidiaries, in each case as such
amounts would be shown on a consolidated balance sheet of the Company and its
Subsidiaries as of such date prepared in accordance with GAAP, minus (b) to the
extent included in clause (a), all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries. For purposes of
calculating the Consolidated Net Worth the value of all accounts comprising
"Other Comprehensive Income" (as determined in accordance with GAAP) shall be
excluded.
 

--------------------------------------------------------------------------------


 
"Consolidated Tangible Net Worth" means, as of the date of determination, (a)
the sum of (i) the par value (or value stated on the books of the Company) of
the capital stock (but excluding treasury stock and capital stock subscribed and
unissued) of the Company and its Subsidiaries plus (ii) the amount of the
paid-in capital and retained earnings of the Company and its Subsidiaries, in
each case as such amounts would be shown on a consolidated balance sheet of the
Company and its Subsidiaries as of such date prepared in accordance with GAAP,
minus (b) to the extent included in clause (a), (i) all amounts properly
attributable to Minority Interests, if any, in the stock and surplus of
Subsidiaries, and (ii) the sum of the following (without duplication of
deductions in respect of items already deducted in arriving at surplus and
retained earnings): cost of treasury shares, the book value of all assets which
should be classified as intangibles, but in any event including goodwill,
research and development costs, customer relationships, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and any write-up
in the book value of assets resulting from a revaluation thereof (other than any
such write-up made in connection with the acquisition of an asset from Person
which is not an Affiliate of a Credit Party and so long as such a write-up is
made in accordance with GAAP and is based on the fair market value of the
asset).
 
"Consolidated Total Assets" means, as of the date of determination, the total
assets of the Borrowers and their Subsidiaries, determined on a consolidated
basis in conformity with GAAP.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
 
"Credit Party" means each Borrower, each Guarantor, and each Person who is
required to become a party to the Subordination Agreement pursuant to Section
5.09.
 
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
"Distribution" means in respect of any corporation, association or other
business entity: (a) dividends or other distributions or payments on capital
stock or other equity interest of such corporation, association or other
business entity (except distributions in such stock or other equity interest);
and (b) the redemption or acquisition of such stock or other equity interests or
of warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests (but excluding the acquisition through
repurchase programs by the Company of its common stock to be held as treasury
stock).
 

--------------------------------------------------------------------------------


 
"Documentation Agent" means Wells Fargo Bank, N.A., in its capacity as
documentation agent for the Lenders hereunder.
 
"dollars" or "$" refers to lawful money of the United States of America.
 
"EBITDA" means, for any period in issue, the sum of, without duplication, income
before income taxes plus Consolidated Interest Expense, depreciation,
amortization of tangible or intangible assets, plus any non-cash charges
relating to the impairment of goodwill and non-cash expenses in connection with
stock-based compensation, extraordinary gains (or losses) and any gains (or
losses) from the sale or disposition of assets other than in the ordinary course
of business; all on a consolidated basis for the Company and its Subsidiaries
and all calculated in accordance with GAAP; and a charge recorded in the fiscal
quarter of the Company ending December 31, 2008 of up to $2,500,000 for certain
executive post-employment severance charges.
 
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary thereof
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 

--------------------------------------------------------------------------------


 
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
"Event of Default" has the meaning given to such term in Article VII.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 2.17(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a
Borrower with respect to such withholding tax pursuant to Section 2.15(a).
 
"Existing Credit Agreement" means the Amended and Restated Credit Agreement
dated as of February 11, 2005 to which the Borrowers, JPMorgan Chase Bank as
administrative agent and certain lenders were parties, as amended through the
date immediately preceding the Restatement Effective Date. All interest, fees or
other amounts accrued and unpaid by the Borrowers as of the Restatement
Effective Date shall continue to be owing under this Agreement.
 

--------------------------------------------------------------------------------


 
"Existing Letters of Credit" means the Letters of Credit described on Schedule
1.01-3 and issued under the Existing Credit Agreement.
 
"Fair Market Value" means at any time and with respect to any property, the sale
value of such property that would reasonably be estimated to be realized in an
arm's-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).
 
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
"GAAP" means generally accepted accounting principles in the United States of
America as promulgated by the Financial Accounting Standards Board ("FASB") or
other accounting standards setting entity accepted by the SEC.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
"Guarantor" means each of (i) the Company, (ii) each Person listed on Schedule
1.01-2 hereto, and (iii) each Person who is required to become a Guarantor
pursuant to Section 5.09.
 
"Guarantee Agreement" has the meaning given to such term in Section 4.01(a).
 

--------------------------------------------------------------------------------


 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
"Hedging Exposure Amount" means the maximum aggregate amount (giving effect to
any netting agreements) that the Borrowers or any of them would be required to
pay at any time if all of its or their Hedging Agreements were terminated at
such time.
 
"Inactive Subsidiary" means, with respect to any Person, a Subsidiary of such
Person (i) that conducts no business activities on the Restatement Effective
Date hereof nor on any date thereafter, (ii) the assets of which Subsidiary have
a fair market value less than the smaller of (x) $50,000 or (y) one-half of one
percent (0.50%) of the consolidated assets of such Person and its Subsidiaries;
and (iii) the total liabilities of which are less than $25,000; provided that if
the assets of all such Subsidiaries that meet the conditions of clauses (i),
(ii) and (iii) (each, a "Specified Subsidiary"), in the aggregate, exceed either
of the thresholds of clause (ii), then there shall be excluded from the term
"Inactive Subsidiary" the Specified Subsidiary having the greatest assets, and,
if necessary, the Specified Subsidiary having the next greatest assets, and so
on, until the assets of the remaining Specified Subsidiaries, in the aggregate,
no longer exceed either of such thresholds of clause (ii) (such remaining
Specified Subsidiaries constituting the Inactive Subsidiaries); provided
further, that no Credit Party shall be an Inactive Subsidiary.
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person (and excluding from the definition of Indebtedness leases of real or
personal property which are not Capital Leases), (h) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than performance guaranties) and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 

--------------------------------------------------------------------------------


 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Intercreditor Agreement" means the Amended and Restated Intercreditor Agreement
dated as of the Restatement Effective Date between the Administrative Agent and
certain of the Lenders and the Trustee for the holders of Senior Notes and the
holders of the Senior Notes and any amendments, supplements or replacements
thereof. Any Lender not a party thereto shall be deemed to become a party upon
becoming a Lender hereunder.
 
"Interest Election Request" means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.
 
"Interest Payment Date" means (a) with respect to any CB Floating Rate Loan, the
last day of each March, June, September and December, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period.
 
"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter (or that is for a one week period (for which a three day prior
request shall be required)), as the Borrower thereof may elect, provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless (in
the case of Eurodollar Borrowing only) such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
"Interest Rate Protection Merchant" shall mean a Lender or other financial
institution which provides Hedging Agreements to the Borrowers or either of them
for interest rate protection.
 
"Interest Rate Hedging Exposure Amount" means the Hedging Exposure Amount
attributable to Interest Rate Hedging Agreements.
 
"Interest Rate Hedging Agreement" shall mean a Hedging Agreement between a
Borrower and an Interest Rate Protection Merchant which provides for interest
rate protection. Interest Rate Hedging Agreements shall not be required
hereunder to have participation by more than one Lender.
 
"Issuing Bank" means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
a Letter of Credit and its successor as provided in Section 2.04(i). The Issuing
Bank may, in its discretion arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 

--------------------------------------------------------------------------------


 
"Kinro" means Kinro, Inc., an Ohio corporation.
 
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
"LC Exposure" means, at any time, the sum of (a) the undrawn amount of each
Letter of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
 
"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
 
"Letter of Credit" means (individually and collectively) each letter of credit
issued pursuant to this Agreement whether outstanding on the Restatement
Effective Date (including the Existing Letters of Credit) or at any time
thereafter and any renewal, extension, amendment or modification thereof.
 
“LIBOR Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the interest rate determined by JPMorgan Chase Bank, N.A. by reference the Page
to be the rate at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of the applicable Interest Period, for dollar deposits with
a maturity equal to such Interest Period. If no LIBOR Rate is available to
JPMorgan Chase, Bank, N.A., the applicable LIBOR Rate for the relevant Interest
Period shall instead be the rate determined by JPMorgan Chase Bank, N.A. to be
the rate at which JPMorgan Chase Bank, N.A. offers to place U.S. dollar deposits
having a maturity equal to such Interest Period with first-class banks in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the first day of such Interest Period.
 
"Lien" means, with respect to any asset,(a) any mortgage, pledge or
hypothecation of, or any lien, encumbrance, charge, or security interest in such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, title retention agreement or Capital Lease (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
"Lippert" means Lippert Components, Inc., a Delaware corporation.
 
"Loan Documents" means this Agreement, the Notes or any other promissory notes
delivered pursuant hereto, the Security Documents, the Guarantee Agreements, the
Subordination Agreement, and any applications heretofore or hereafter made in
respect of the Letter of Credit, and any instruments or agreements executed and
delivered pursuant to any of the foregoing, in each case as supplemented,
amended or modified from time to time, and any document, instrument, or
agreement supplementing, amending, or modifying, or waiving any provision of,
any of the foregoing.
 

--------------------------------------------------------------------------------


 
"Loans" means the revolving loans made by the Lenders pursuant to Section 2.03
of this Agreement.
 
"Mandatory Lenders" means, at any time, Lenders having Revolving Credit
Exposures and unused Revolving Credit Commitments representing more than 75% of
the sum of the aggregate Revolving Credit Exposures and unused Revolving Credit
Commitments hereunder at such time.
 
"Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole (unless the context otherwise requires).
 
"Material Adverse Effect" means a Material adverse effect on (a) the business,
operations, affairs, financial condition, assets, properties or prospects of the
Company and its Subsidiaries, taken as a whole, (b) the ability of any Borrower
to perform its obligations under this Agreement or any of the Notes, (c) the
ability of the Company to perform its obligations under the Company Guarantee,
(d) the ability of the Company and its Subsidiaries, taken as a whole, to
perform their obligations under any of the other Loan Documents, (e) the
validity or enforceability of this Agreement or any of the other Loan Documents,
or (f) the security interests taken as a whole granted by the Pledge Agreements.
 
"Maturity Date" means December 1, 2011.
 
"Maximum Leverage Ratio" means on the relevant date the ratio of Consolidated
Indebtedness as of such date to EBITDA for the relevant period, each as
determined on a Pro Forma Basis.
 
"Minimum Debt Service Ratio" means (i) EBITDA less (A) Capital Expenditures
made, and (B) Restricted Payments, divided by (ii) the current portion of
Consolidated Indebtedness (as determined as of the last day of the period in
issue) plus the Consolidated Interest Expense for the period in issue, each as
determined on a Pro Forma Basis.
 
"Minority Interests" means any shares of stock of any class of a Subsidiary of
any Person (other than directors' qualifying shares as required by law) that are
not owned by such Person and/or one or more of such Person's Subsidiaries.
Minority Interests shall be valued by valuing "Minority Interests" consisting of
preferred stock at the voluntary or involuntary liquidation value of such
preferred stock, whichever is greater, and by valuing "Minority Interests"
consisting of common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing "Minority
Interests" in preferred stock.
 
"Moody's" means Moody's Investors Service, Inc.
 

--------------------------------------------------------------------------------


 
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
"Note" means a Revolving Credit Note.
 
"Obligations" means, without duplication, all obligations defined as
"Obligations" in the Pledge Agreement.
 
"Other Taxes" means any and all present or future stamp or documentary taxes or
any excise or property taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, otherwise with
respect to this Agreement.
 
“Page” means Reuters Screen LIBOR01, formerly knows as Page 3750 of the
Moneyline Telerate Service (together with any success or substitute, the
“Service”) or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by JPMorgan Chase Bank N.A. from time to time for purposes of
providing quotations on interest rates applicable to dollar deposits in the
London interbank market.
 
"Participant" has the meaning set forth in Section 9.04.
 
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 

--------------------------------------------------------------------------------


 
"Permitted Liens" shall include the following: (i) Liens listed on Schedule
3.05(a) to the Agreement, and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof, provided that any such
Lien shall secure only those obligations which it secured as of the Restatement
Effective Date (except that any such Liens on properties constructed, improved
or acquired with the proceeds of industrial revenue or development bond issues
representing Indebtedness of a Credit Party owing directly or indirectly to GE
Capital Finance, Inc., and which Liens secure only such issues, whether such
issues are outstanding as of the Restatement Effective Date or which are
thereafter outstanding, may secure other such issues representing Indebtedness
so owing to such obligee the proceeds of which have been used by a Credit Party
to construct, improve or acquire other property, so long as such Liens do not
extend to any property of a Credit Party not so financed and secure only
Indebtedness represented by such issues); (ii) Liens (other than Liens on any
"Inventory" or "Accounts" or any "Proceeds" thereof, as such terms are defined
in Section 9-102 of the New York Uniform Commercial Code) on fixed or capital
assets acquired, constructed or improved; provided that (x) such security
interests secure Indebtedness permitted hereunder, (y) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
(and in the case of industrial revenue bonds, 360 days) after such acquisition,
the completion of such construction or improvement or the placing in service, as
the case may be of the asset which is subject to the security interest, (z) the
Indebtedness secured thereby does not exceed 85% (in the case of real property
and the improvements thereon) or 100% (in the case of personal property (other
than fixtures)) of the cost of acquiring, constructing or improving such fixed
or capital assets, and (aa) such security interest shall not apply to any other
property or assets of any Credit Party or any Subsidiary thereof; (iii)
carriers', warehousemen's, mechanics', repairmen's and other like Liens imposed
by law in an aggregate amount not exceeding $1,500,000 arising in the ordinary
course of business and securing obligations that are not overdue by more than 30
days or are being contested in good faith by appropriate proceedings and for
which adequate reserves have been established therefor in accordance with GAAP
on the books of such Credit Party or Subsidiary and as to which the failure to
make payment during such contest could not reasonably be expected to have a
Material Adverse Effect; (iv) pledges and deposits made in the ordinary course
of business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations in respect of which adequate reserves
shall have been established; (v) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (vi) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any Credit Party or any Subsidiary thereof;
(vii) Liens (other than Liens on any Inventory or Accounts or any Proceeds
thereof) securing indebtedness of one Credit Party to another Credit Party;
provided that (x) such Indebtedness is permitted under Sections 6.04 or 6.07
hereof (as applicable), (y) all of the outstanding capital stock or other equity
interests of each such Credit Party shall be owned 100% directly or indirectly
by the Company, (z) each of such Credit Parties to or by whom such Indebtedness
is owed, or who owns (directly or indirectly) any stock referred to in the
preceding clause (y), shall have become party to the Subsidiary Guarantee and
(aa) such indebtedness shall not be assigned or transferred by the obligee
thereof to any Person other than another Credit Party such that after giving
effect to such assignment and transfer all of the foregoing conditions are
satisfied; (viii) Liens securing Indebtedness outstanding under the Prudential
Shelf Agreement and/or the Prudential Notes so long as (a) the Obligations are
secured equally and ratably therewith pursuant to such documents, instruments
and agreements as shall be required by the Collateral Agent, including without
limitation an intercreditor agreement by and among the Lenders and the holders
of the Prudential Notes in form satisfactory to the Collateral Agent and (b) the
Lenders shall have received an opinion of counsel, selected by the Borrowers and
substantially in the form of Exhibit B; (ix) other Liens (other than Liens on
any Inventory or Accounts or any Proceeds thereof), provided that the aggregate
amount of all Indebtedness secured by such Liens shall not at any time exceed
15% of Consolidated Net Worth; and (x) Liens that extend, renew or replace Liens
permitted by clauses (i) through (viii); provided, however, that in no event
shall Indebtedness secured by Liens described in clauses (i), (iv) and (ix)
exceed 55 percent of Total Capitalization of the Company and its Subsidiaries.
In no event shall any Lien on any Inventory or Accounts or any Proceeds thereof
be a Permitted Lien.
 

--------------------------------------------------------------------------------


 
"Permitted Loans and Investments" means (i) subject to Section 6.04(f) hereof,
investments, loans and advances by any Credit Party and any of its Subsidiaries
in and to Wholly-Owned Subsidiaries; (ii) subject to compliance with Section
6.11(a) hereof, capital stock of the Company; (iii) investments in commercial
paper and loan participations maturing within 270 days from the date of
acquisition thereof having, at such date of acquisition, a rating of A-1 or P-1
or better from Standard & Poor's Corporation, Moody's Investors Service, Inc. or
by another nationally recognized credit rating agency; (iv) direct obligations
of, or obligations the principal of or interest on which are unconditionally
guaranteed by the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America) (or by any other foreign government of equal or better credit
quality), in each case maturing within one year from the date of acquisition
thereof; (v) investments in certificates of deposit, banker's acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank which is (x) on the
Federal Reserve Board's list of the top 50 bankholding companies (or is a
subsidiary thereof) or (y) to the extent not within (x), Citizens Bank
(Michigan); (vi) fully collateralized repurchase agreements, having terms of
less than 90 days, for government obligations of the type specified in (iii)
above with a commercial bank or trust company meeting the requirements of (iv)
above; and (vii) investments in addition to those permitted by clauses (i)
through (v) including acquisitions of the assets or stock or other securities of
any Person, provided, however, that the amount paid for any acquisition of the
assets or stock or other securities of any one Person and its affiliates and
subsidiary shall not exceed $30,000,000 (and any such acquisition which shall be
in an amount of $20,000,000 or greater shall require the submission by the
Borrowers, as a further condition of its being a part of the Permitted Loans and
Investments, the Submission to the Administrative Agent of a pro forma
compliance certificate not less than fourteen days prior to the closing thereof)
and the aggregate amount paid for any such acquisitions from all Persons on
after the Restatement Effective Date shall not exceed $100,000,000, and any
acquisitions not satisfying this proviso all or in part shall be deemed in their
entirety not to be Permitted Loans and Investments.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Pledge Agreement" has the meaning given to such term in Section 4.01(a).
 
"Preferred Stock" means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
 
"Prime Rate" means the rate of interest per annum announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate. The Prime Rate is a variable rate
and each change in the Prime Rate is effective from and including the date such
change is publicly announced as being effective. THE PRIME RATE IS A REFERENCE
RATE AND MAY NOT BE THE LOWEST RATE OF JPMORGAN CHASE BANK, N.A.
 
"Priority Debt" means, as of any date, the sum (without duplication) of all
outstanding secured Indebtedness of the Company or any Subsidiary of the
Company, other than (a) secured Indebtedness of such Subsidiary owing solely to
Company or any Wholly-Owned Subsidiary of the Company, and (b) Indebtedness of
any Credit Party under the facility evidenced hereby and the Prudential Debt.
 

--------------------------------------------------------------------------------


 
"Pro Forma Basis" shall mean, for the determination of "EBITDA", "Consolidated
Indebtedness", "Capital Expenditures", "Consolidated Interest Expense," and
"Total Senior Debt" for any period of four consecutive fiscal quarters or twelve
calendar months of the Company or as of the relevant reporting date, as the case
may be, for purposes of calculating the Maximum Leverage Ratio, the Debt
Coverage Ratio and the Minimum Debt Service Ratio, that such determinations
shall be made on the assumptions that (a) each Wholly-Owned Subsidiary that was
acquired by a Credit Party during such period from a Person that was not an
Affiliate of a Credit Party and each disposition during such period of any
Person that ceases to be a Wholly-Owned Subsidiary upon such disposition,
occurred on the first day of such period, and (b) all Indebtedness incurred or
paid (or to be incurred or paid) by all such Persons in connection with all such
transactions (x) was incurred or paid on the first day of such period, as the
case may be, and (y) if incurred, was outstanding in full at all times during
such period and had in effect at all times during such period (or any portion of
such period during which such Indebtedness was not actually outstanding) an
interest rate equal to the interest rate in effect on the date of the actual
incurrence thereof (regardless of whether such interest rate is a floating rate
or would otherwise change over time by reference to a formula or for any other
reason).
 
"Prudential" means Prudential Investment Management, Inc.
 
"Prudential Company Guarantee" has the meaning given to such term in
Section 4.01(e).
 
"Prudential Debt" means the Prudential Notes and any other indebtedness arising
on or after the Restatement Effective Date under or pursuant to the Prudential
Shelf Agreement. The Notes and the Loans are not subordinated to or otherwise
subject to the Prudential Debt.
 
"Prudential Intercreditor Agreement" shall have the meaning given to such term
in Section 4.01(e).
 
"Prudential Notes" shall mean any promissory notes issued to or to be issued
subject to the Prudential Shelf Agreement.
 
"Prudential Pledge and Security Agreement" has the meaning given to such term in
Section 4.01(e).
 
"Prudential Security Documents" means the Prudential Company Guarantee, the
Prudential Subsidiary Guarantee, Prudential Pledge and Security Agreement and
the Prudential Subordination Agreement.
 
"Prudential Shelf Agreement" has the meaning given to such term in
Section 4.01(e).
 
"Prudential Subordination Agreement" has the meaning given to such term in
Section 4.01(e).
 

--------------------------------------------------------------------------------


 
"Prudential Subsidiary Guarantee" has the meaning give to such term in
Section 4.01(e).
 
"Prudential Subordination Agreement" has the meaning given to such term in
Section 4.01(e).
 
"Register" has the meaning given to such term in Section 9.04.
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulations or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Credit Commitments representing more than 75% of the sum of
the aggregate Revolving Credit Exposures and aggregate unused Revolving Credit
Commitments hereunder at such time.
 
“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves), which is imposed under
Regulation D.
 
"Restatement Effective Date" means November 25, 2008.
 
"Restricted Payment" means: (i) any Distribution in respect of a Credit Party or
any Subsidiary of a Credit Party, including, without limitation, any
Distribution resulting in the acquisition by a Credit Party of securities which
would constitute treasury stock, and (ii) any payment, repayment, redemption,
retirement, repurchase or other acquisition, direct, or indirect, by a Credit
Party or any Subsidiary thereof, on account of, or in respect of, the principal
of any Subordinated Debt (or any installment thereof) prior to the regularly
scheduled maturity date thereof (as in effect on the date such Subordinated Debt
was originally incurred) other than in respect of Subordinated Debt of one
Credit Party to another Credit Party provided that no Event of Default exists or
would exist after such prepayment.
 
For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.
 

--------------------------------------------------------------------------------


 
"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of each Lender to make Loans hereunder as set forth in Section 2.01 (as the same
may be increased pursuant to Section 2.06A), and to acquire participations in
the Letters of Credit as set forth in Section 2.04 as the same may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender's Revolving Credit Commitment is
set forth on Schedule 2.01 (as the same may be increased pursuant to Section
2.06A), or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Revolving Credit Commitments, as applicable and ending on the
day immediately preceding the Maturity Date (and thereafter further reducing to
zero) in the aggregate (which amount shall include the undrawn amounts of the
Letters of Credit).
 
"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.
 
"Revolving Credit Note" has the meaning given to such term in Section 4.01(d).
 
"SEC" means the United States Securities and Exchange Commission.
 
"S&P" means Standard & Poor's.
 
"Secured Parties" means the Lenders, the Administrative Agent, the Collateral
Agent, the Issuing Bank and any Interest Rate Protection Merchant.
 
"Security Documents" means each of the agreements, instruments, and documents
referred to in the last sentence of Section 4.01(a) and any instruments or
agreements executed and delivered pursuant to any of the foregoing, in each case
as supplemented, amended or modified from time to time, and any document,
instrument or agreement supplementing, amending or modifying, or waiving any
provision of, any of the foregoing.
 
"Subordinated Debt" means any Indebtedness that is in any manner subordinated in
right of payment or security in any respect to the Obligations.
 
"Subordination Agreement" has the meaning given to such term in Section 4.01(a).
 
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
"Subsidiary Guarantee" has the meaning given to such term in Section 4.01(a).
 

--------------------------------------------------------------------------------


 
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
"Total Capitalization" means the sum of (i) Consolidated Indebtedness and (ii)
Consolidated Tangible Net Worth, each as of the most recently ended fiscal
quarter.
 
"Total Senior Debt" shall mean on any date the aggregate unpaid principal amount
of institutional Indebtedness of the Credit Parties, whether recourse or
non-recourse, joint or several, or secured or unsecured.
 
"Transactions" means the execution, delivery and performance by each Credit
Party on the Restatement Effective Date, of this Agreement and each other Loan
Document to which such Credit Party is a party, the creation of the security
interests contemplated by the Security Documents, the borrowing of Loans (in the
case of the Borrowers), the use of the proceeds of Loans and the other
transactions contemplated by the Loan Documents, and (ii) on the Restatement
Effective Date, of this Agreement as amended and restated as of such date.
 
"Trustee" shall mean the trustee for the Prudential Shelf Agreement and the
Prudential Notes.
 
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the CB Floating Rate.
 
"Wholly-Owned Subsidiary" means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Company or a
Borrower and the Company's or Borrower's other Wholly-Owned Subsidiaries at such
time.
 
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Classification of Loans and Borrowings.
 
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a "Eurodollar Loan"). Borrowings also may be classified and referred to
by Type (e.g., a "Eurodollar Borrowing").
 
SECTION 1.03. Terms Generally.
 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 

--------------------------------------------------------------------------------


 
SECTION 1.04. Accounting Terms; GAAP.
 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrowers notify the Administrative Agent
that the Borrowers request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
ARTICLE II
 
The Revolving Credits
 
SECTION 2.01. Revolving Credit Commitments.
 
Subject to the terms and conditions set forth herein, each Lender agrees to make
Loans to the Borrowers or any of them from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender's Revolving Credit Exposure exceeding such Lender's Revolving Credit
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
aggregate Revolving Credit Commitments. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Loans.
 
SECTION 2.02. Loans and Borrowings.
 
(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Revolving Credit Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender's failure to make Loans as required.
 

--------------------------------------------------------------------------------


 
(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of CB
Floating Rate Loans or Eurodollar Loans as the Borrower thereof may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each CB Floating Rate
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $25,000 and not less than $100,000; provided that a CB
Floating Rate Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Credit Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of fifteen
(15) Eurodollar Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.
 
To request a Borrowing, the Borrower thereof shall notify the Administrative
Agent of such request by telephone or other generally accepted electronic means
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
or (b) in the case of an CB Floating Rate Borrowing, not later than 11:00 a.m.
New York City time, on the date of the proposed Borrowing; provided that any
such notice of a CB Floating Rate Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic or other such electronic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower thereunder. Each such telephonic or other such
electronic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be a CB Floating Rate Borrowing or a
Eurodollar Borrowing;
 

--------------------------------------------------------------------------------


 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated for such a Borrowing by
the definition of the term "Interest Period"; and
 
(v) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CB Floating Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
thereof shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04. Letters of Credit.
 
(a) General. Subject to the terms and conditions set forth herein, the Borrowers
may request the issuance of Letters of Credit for their own account (or for the
account of another Credit Party (other than a foreign Credit Party) in which
case the Borrowers shall also be jointly and severally liable in respect of such
Letters of Credit as if they were the account party thereof), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers (or any other Credit Party) to, or entered into by
any of the Borrowers with, the Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Notwithstanding
anything in this Agreement to the contrary, the aggregate face amount of undrawn
Letters of Credit shall at no time exceed $20,000,000.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrowers shall hand deliver
or telecopy (or transmit by other generally accepted electronic communication,
if arrangements for doing so have been approved by the Issuing Bank) to the
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrowers also shall submit a letter of credit application on the Issuing
Bank's standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension the sum of the total Revolving Credit
Exposures shall not exceed the total Revolving Credit Commitments.
 

--------------------------------------------------------------------------------


 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(d) Participations. (i) By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in each Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to a Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension (if permitted hereunder) of a Letter of Credit
or the occurrence and continuance of a Default or reduction or termination of
the Revolving Credit Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
 
(ii) Each of the Lenders agrees that its participation hereunder in each Letter
of Credit (including the Existing Letters of Credit and each Loan outstanding as
of the Restatement Effective Date) shall be in accordance with its pro rata
share of the aggregate Revolving Credit Commitments set forth on Schedule 2.01
for the Lenders and each of the Lenders which shall, as of the Restatement
Effective Date, have a share in any such Letter of Credit or Loan (before giving
effect to this Section 2.04(d)(2)) which is in excess of its pro rata share of
the aggregate Revolving Credit Commitment as set forth in Schedule 2.01 shall be
deemed, as of such date, to make an assignment (without recourse or warranty) to
the other Lender or Lenders, the pro rata share of which in such outstanding
Loans and Letters of Credit, shall (before giving effect to this Section
2.04(d)) be less than its or their pro rata share of the aggregate Revolving
Credit Commitments as set forth in Schedule 2.01 (which Lender or Lenders shall
be deemed to have purchased the same and which shall make any appropriate
payments to the selling Lender or Lenders on the Restatement Effective Date) of
its excess participation share in any of such outstanding Letters of Credit and
Loans, so that each of the Lenders shall after such deemed assignments and
purchases participate in its pro rata share of each such Loan and Letter of
Credit in accordance with its pro rata share of the aggregate Revolving Credit
Commitments as set forth in such Schedule 2.01.
 

--------------------------------------------------------------------------------


 
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrowers shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrowers prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrowers receive such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrowers receive such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $100,000, the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with a CB Floating Rate Borrowing in an
equivalent amount and, to the extent so financed, the Borrowers' obligation to
make such payment shall be discharged and replaced by the resulting CB Floating
Rate Borrowing. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender's
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of CB Floating Rate Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.
 
(f) Obligations Absolute. The obligation of the Borrowers to reimburse LC
Disbursements as provided in paragraph (d) of this Section is the joint and
several obligation of each Borrower, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of the relevant Letter of Credit or
this Agreement, or any term or provision therein, (ii) any draft or other
document presented under the relevant Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under such Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, either Borrower's obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of a Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to a Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank's failure to exercise care
when determining whether drafts and other documents presented under the relevant
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 

--------------------------------------------------------------------------------


(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone or other generally accepted
electronic means (confirmed by telecopy) of such demand for payment and whether
the Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation hereunder or otherwise to reimburse the Issuing
Bank and the Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to CB Floating Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.11(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
 
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 

--------------------------------------------------------------------------------


 
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 75% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Collateral Agent,
in the name of the Collateral Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Collateral Agent and at the Borrowers' risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 75% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to either
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
SECTION 2.05. Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower thereof by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
thereof maintained with the Administrative Agent in New York City and designated
by such Borrower in the applicable Borrowing Request; provided that CB Floating
Rate Loans made to finance the reimbursement of an LC Disbursement as provided
in Section 2.04(f) shall be remitted by the Administrative Agent to the Issuing
Bank.
 

--------------------------------------------------------------------------------


 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower thereof a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
Borrowers (jointly and severally) and the applicable Lender (severally) agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower thereof to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to CB Floating Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender's Loan included in such Borrowing.
 
SECTION 2.06. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower thereof may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower thereof
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
 
(b) To make an election pursuant to this Section, the appropriate Borrower shall
notify the Administrative Agent of such election by telephone or by other
generally accepted electronic means by the time that a Borrowing Request would
be required under Section 2.03 if such Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic or other such electronic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the appropriate
Borrower.
 
(c) Each telephonic or other such electronic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 

--------------------------------------------------------------------------------


 
(iii) whether the resulting Borrowing is to be an CB Floating Rate Borrowing or
a Eurodollar Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated for such a Borrowing by the definition of the term "Interest
Period".
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower thereof shall be deemed to
have selected an Interest Period of one month's duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
 
(e) If the Borrower thereof fails to deliver a timely Interest Election Request
in accordance herewith with respect to a Eurodollar Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to a CB Floating Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, then,
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a CB Floating Rate Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.06A Increase in Revolving Credit Commitments.
 
At any time, during the Availability Period immediately following the
Restatement Effective Date and so long as no Event of Default has occurred and
is continuing, the Borrowers shall have the right, exercisable from time to
time, to request an increase in the aggregate amount of the Revolving Credit
Commitments by an amount not to be less than $5,000,000 (or, if less, the
aggregate increase remaining available under this Section 2.06A) (and which
requested increase, when aggregated with any other increases in the Revolving
Credit Commitments theretofore granted under this Section, shall not exceed
$20,000,000) by providing written notice to the Administrative Agent at least 45
days prior to the proposed effective date of such increase, which notice shall
be irrevocable once given. The Administrative Agent shall promptly notify each
Lender of any such request and each Lender shall have a right, exercisable
within 5 Business Days after receipt of such notice by notice to the
Administrative Agent to subscribe to such part of the requested increase as
shall equal its then percentage of the aggregate Revolving Commitments. If the
Lenders shall not so subscribe within such period for the full amount of the
requested increase, the Administrative Agent shall notify the Lenders and the
Lenders shall have an additional 5 Business Day period to elect to subscribe for
such additional portion of the requested increase, as they shall agree and give
notice thereof to the Administrative Agent. No Lender shall be obligated in any
way whatsoever to increase its Revolving Credit Commitment. If the existing
Lenders do not subscribe for the full amount of a requested increase, the
Borrowers may introduce a new Lender with the written consent of the Required
Lenders provided that such consent shall not be required for a new Lender which
is (x) on the Federal Reserve Board's list of the top 50 bankholding companies
(or is a subsidiary thereof) or (y) to the extent not within (x), Citizens Bank
(Michigan) or (z) another institutional lender acceptable to the Required
Lenders, such acceptance not to be unreasonably withheld. If a new Lender
becomes a party to this Agreement, or if any existing Lender agrees to increase
its Revolving Credit Commitment , such Lender shall on the date it becomes a
Lender hereunder (or in the case of an existing Lender, increases its Revolving
Credit Commitment) (and as a condition thereto) purchase from the other Lenders
its Revolving Commitment Percentage (determined with respect to the Lender’s
relative Revolving Credit Commitments and after giving effect to the increase of
the Revolving Credit Commitments) of any outstanding Loans or Letters of Credit,
by making available to the Administrative Agent for the account of such other
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender plus
(B) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Loans. The Borrowers shall pay to the
Lenders amounts payable, if any, to such Lenders under Section 2.14 as a result
of the prepayment of any such Loans. An increase of the aggregate amount of the
Revolving Credit Commitments may not be effected under this Section if (x) the
Requisite Lenders have not notified the Administrative Agent in writing on or
prior to the date which is 30 days subsequent to the date on which the Borrowers
request such increase that they consent to such increase (if such consent is
required hereunder), (y) a Default or Event of Default shall be in existence on
the effective date of such increase or (z) any representation or warranty made
or deemed made by the Borrowers or any other Credit Party in any Loan Document
to which such Credit Party is a party is not (or would not be) true or correct
on the effective date of such increase except to the extent that such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder. In connection with an increase in the
aggregate amount of the Revolving Credit Commitment pursuant to this Section (a)
any Lender becoming a party hereto shall execute such documents and agreements
as the Administrative Agent may reasonably request and (b) the Borrowers shall
make appropriate arrangements so that each new Lender, and any existing Lender
increasing its Revolving Credit Commitment, receives a new or replacement Note,
as appropriate, in the amount of such Lender’s Revolving Credit Commitment at
the time of the effectiveness of the increase in the aggregate amount of
Revolving Credit Commitments.
 

--------------------------------------------------------------------------------


 
SECTION 2.07. Termination and Reduction of Revolving Commitments.
 
(a) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Maturity Date.
 
(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (i) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$100,000 and not less than $100,000, and (ii) the Borrowers shall not terminate
or reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the sum of the Revolving Credit Exposures would exceed the aggregate Revolving
Credit Commitments.
 

--------------------------------------------------------------------------------


 
(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrowers pursuant to this Section shall be irrevocable. Any termination or
reduction of the Revolving Credit Commitments shall be permanent. Each reduction
of the Revolving Credit Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Credit Commitments.
 
(d) Concurrently with any reduction of the Revolving Credit Commitments, the
Borrowers shall pay such amount of the outstanding Loans (together with accrued
interest on the principal amount to be repaid) if any, as may be necessary so
that after the payment thereof the aggregate unpaid principal amount of the
Loans and the LC Exposures does not exceed the amount of the Revolving Credit
Commitments as so reduced. Any prepayments of Eurodollar Loans required to
comply with this Section 2.07(d) shall be subject to Section 2.14. Without
limiting the foregoing, Section 2.09(d) shall apply with equal force to payments
under this Section 2.07(d).
 
SECTION 2.08. Repayment of Loans; Evidence of Debt.
 
(a) (i) The Borrowers hereby, jointly and severally, unconditionally promise to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan, together with any accrued but unpaid interest
thereon, on the Maturity Date; such promise of each Borrower to repay each Loan
shall apply unconditionally to each Loan irrespective of which Borrower was the
Borrower of such Loan.
 
(ii) To effectuate any payment due hereunder or under any of the Notes, the
Borrowers hereby authorize the Administrative Agent to initiate debit entries to
any deposit account of the Borrowers or either of them maintained with the
Administrative Agent and to debit the same to such account. This authorization
to initiate debit entries shall remain in full force and effect until the
Administrative Agent has received written notification of its termination in
such time and in such manner as to afford the Administrative Agent a reasonable
opportunity to act on it. The Borrowers acknowledge (1) that such debit entries
may cause an overdraft of any such account which may result in the
Administrative Agent’s refusal to honor items drawn on any such account until
adequate deposits are made to any such account; (2) that the Administrative
Agent is under no duty or obligation to initiate any debit entry for any
purpose; and (3) that if a debit is not made because any such account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 

--------------------------------------------------------------------------------


 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the (joint and several)
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.09. Prepayment of Loans.
 
The Borrowers shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty, subject to the
other applicable terms and provisions hereof, including, without limitation,
Section 2.14. The Borrowers shall notify the Administrative Agent by telephone
or other generally accepted electronic means (confirmed by telecopy) of any such
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 A.M., New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of a CB Floating Rate
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the Borrower
of such Borrowing, the prepayment date, and the respective principal amounts of
each such Borrowing (or portion thereof) to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each such
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing, shall be applied first to CB Floating Rate Loans outstanding,
and then to outstanding Eurodollar Loans, subject to Section 2.14. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.
 

--------------------------------------------------------------------------------


 
SECTION 2.10. Fees.
 
(a) The Borrowers agree, jointly and severally, to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
rate of 0.375% per annum on the daily unused amount of the Revolving Credit
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which such Revolving Credit
Commitment terminates. Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the date on
which the Revolving Credit Commitments terminate, commencing on the first such
date to occur after the date hereof. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(b) The Borrowers agree, jointly and severally, to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in the Letter of Credit, which shall accrue, at a rate per annum
equal to the Applicable Rate Margin for Eurodollar Loans, on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date on which such
Lender's Revolving Credit Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank the Issuing
Bank's standard fees with respect to the amendment, renewal or extension of the
Letter of Credit or processing of drawings thereunder. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(c) The Borrowers agree, jointly and severally to pay to the Administrative
Agent for the account of the Lenders on the Restatement Effective Date a
non-refundable amendment fee of $100,000, which the Lenders shall share in
proportion to their respective shares of the aggregate Revolving Credit
Commitments on such date.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.11. Interest.
 
(a) The Loans comprising each CB Floating Rate Borrowing shall bear interest at
the CB Floating Rate plus the Applicable Rate Margin.
 

--------------------------------------------------------------------------------


 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing.
 
(c) Notwithstanding the foregoing, (x) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to CB Floating Rate Loans as provided in paragraph (a) of this
Section, and (y) during the continuance of any Event of Default (and prior to
the acceleration of any Loans) any such Loans shall bear additional interest as
provided in clause (x) of this Section 2.11(c) as if such Loans were overdue.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Credit
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an CB Floating Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate at times when
the CB Floating Rate is based on the Prime Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable CB Floating Rate, or Adjusted One Month
LIBOR Rate or Adjusted LIBOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
SECTION 2.12. Alternate Rate of Interest.
 
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted One Month LIBOR Rate or the Adjusted LIBOR Rate, as
applicable, for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted One Month LIBOR Rate or the Adjusted LIBOR Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;
 

--------------------------------------------------------------------------------


 
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or other generally accepted electronic means as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrowers and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CB Floating Rate Borrowing.
 
SECTION 2.13. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted One Month LIBOR Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or, in the case of
Eurodollar Loans, of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in a Letter of Credit
held by, such Lender, or a Letter of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 

--------------------------------------------------------------------------------


 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.14. Break Funding Payments.
 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers pursuant to Section 2.17, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted One Month LIBOR Rate that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
SECTION 2.15. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any of the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 

--------------------------------------------------------------------------------


 
(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, and a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.
 
(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section 2.15, it shall pay over such
refund to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.15 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.
 

--------------------------------------------------------------------------------


 
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14, or 2.15, or otherwise) and under
any other Loan Document prior to 12:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 S. Dearborn,
Chicago, IL 60605 except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, or 2.15, and 9.03 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise (including by virtue of any security), obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender's receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
 

--------------------------------------------------------------------------------


 
(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(e) or (f), 2.05(b), or paragraph (d) of this Section,
or Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.17. Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree, jointly and severally, to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 

--------------------------------------------------------------------------------


 
(b) If any Lender requests compensation under Section 2.13, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld (provided that such consent may not
be required or shall be subject to special rules to the extent Section 2.06A
shall be applicable to any assignment), (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
 
ARTICLE III
 
Representations and Warranties
 
The Borrowers jointly and severally represent and warrant to the Lenders that:
 
SECTION 3.01. Organization; Powers.
 
Each Credit Party and its Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect in respect of the
Company and its Subsidiaries, taken as a whole, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02. Authorization; Enforceability.
 
The Transactions are within the corporate or partnership (as applicable) powers
of the Credit Parties and have been duly authorized by all necessary corporate,
partnership (if applicable), and, if required, stockholder or partner action.
This Agreement (as amended and restated as of the Restatement Effective Date)
and each other Loan Document has been duly executed and delivered by each Credit
Party that is a party thereto and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 

--------------------------------------------------------------------------------


 
SECTION 3.03. Governmental Approvals; No Conflicts; No Defaults.
 
The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws, certificate of
limited partnership, agreement of limited partnership, or other organizational
documents of any Credit Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Credit Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Credit Party or any of its Subsidiaries, and (d)
will not result in the creation or imposition of any Lien (except in favor of
the Collateral Agent) on any asset now owned or hereafter acquired of any Credit
Party or any of its Subsidiaries. No Credit Party is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound.
 
SECTION 3.04. Financial Condition; No Material Adverse Change.
 
(a) The Company has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2007, reported on by KPMG LLP,
independent public accountants, and (ii) consolidating balance sheets of the
Company and its Subsidiaries setting forth such information separately for the
Company and each Subsidiary thereof and related consolidating statements of
operations for the Company and its Subsidiaries setting forth such information
separately for the Company and each Subsidiary thereof as of and for the fiscal
year ending December 31, 2007, and including in comparative form the figures for
the preceding fiscal year, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and of its
Subsidiaries as of such dates and for such periods in accordance with GAAP. The
Company has also heretofore furnished to the Lenders its monthly Board of
Directors Memoranda through September 2008, its Form 10-Q as of and for the
period ended September 30, 2008 and its interim internal financial statements
for the nine months through September 2008.
 
(b) Except as disclosed in any of the materials referred to in Section 3.04(a),
since December 31, 2007, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
any Credit Party. Except as disclosed on Schedules 3.04 or 6.04 annexed hereto
and as complete and correct as of the Restatement Effective Date, the Credit
Parties have no liabilities, contingent or otherwise, not disclosed on the
financial statements or other disclosure materials referred to in Section
3.04(a), other than in respect of goods and services arising in the ordinary
course of business.
 

--------------------------------------------------------------------------------


 
SECTION 3.05. Properties.
 
(a) Each Credit Party and its Subsidiaries has good and marketable title (free
of Liens except such as are set forth on Schedule 3.05(a) annexed hereto (and as
complete and correct as of the Restatement Effective Date) or are otherwise
Permitted Liens) to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. No Credit Party is a party
to any contract, agreement, lease or instrument (other than the Loan Documents)
the performance of which, either unconditionally or upon the happening of any
event, will result in or require the creation of a Lien that is not a Permitted
Lien (except in favor of the Collateral Agent) on any of its property or assets
(now owned or hereafter acquired) or otherwise result in a violation of any Loan
Documents.
 
(b) Except as disclosed in Schedule 3.05(b) annexed hereto (as complete and
correct as of the Restatement Effective Date), each Credit Party owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect
 
SECTION 3.06. Litigation and Environmental Matters.
 
(a) Except as disclosed on Schedule 3.06 annexed hereto (as complete and correct
as of the Restatement Effective Date), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Borrower, threatened against or affecting
any Credit Party or any of its Subsidiaries (i) which, if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
 
(b) Except as set forth in Schedule 3.06 (as complete and correct as of the
Restatement Effective Date), and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither any Credit Party nor any of its Subsidiaries
(i) to the best of the Borrowers' knowledge has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c) Since the latest date of the materials referred to in Section 3.04(a), there
has been no change in the status of the matters disclosed on Schedule 3.06 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
 
SECTION 3.07. Compliance with Laws and Agreements.
 
Each Credit Party and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
 

--------------------------------------------------------------------------------


 
SECTION 3.08. Investment and Holding Company Status; Margin Regulations.
 
No Credit Party nor any of its Subsidiaries is an "investment company" as
defined in, or subject to regulation under, the Investment Company Act of 1940.
No Credit Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any margin stock (within the meaning of Regulation U of the Board). No part of
the proceeds of any Loan or of a Letter of Credit will be used, directly or
indirectly and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of or which is inconsistent with, the provisions of
the regulations of the Board, including, without limitation, Regulation G, T, U
or X thereof.
 
SECTION 3.09. Taxes.
 
Each Credit Party and its Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes shown thereon and believed by it to be required to have
been paid by it, except Taxes (i) the amount of which is in the aggregate not
Material, (ii) that are being contested in good faith by appropriate proceedings
and for which such Credit Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves, or (iii) the failure to file a return for, or
the failure to pay such Taxes, would not have a Material Adverse Effect on the
Credit Parties.
 
SECTION 3.10. ERISA.
 
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000 the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $350,000 the fair market value of the assets of all such
underfunded Plans.
 
SECTION 3.11. Subsidiaries.
 
The direct and indirect Subsidiaries of the Company, including, without
limitation, all Subsidiaries of each Borrower, and their respective business
forms, jurisdictions of organization, addresses, and respective equity owners,
are set forth on Schedule 3.11A (as complete and correct as of the Restatement
Effective Date). Except as so disclosed on Schedule 3.11A, no Credit Party has
any direct or indirect Subsidiaries or investments in, or joint ventures or
partnerships with, any Person as of the Effective Date. As of the Restatement
Effective Date, the Persons listed on Schedule 3.11B hereto (as complete and
correct as of the Restatement Effective Date) are the only Subsidiaries of the
Company other than the Borrowers and Inactive Subsidiaries.
 

--------------------------------------------------------------------------------


 
SECTION 3.12. SEC Matters.
 
The Company is current in all required disclosure and otherwise in compliance in
all respects with applicable federal and state securities laws and/or rules and
regulations of the Securities and Exchange Commission, and with applicable state
securities laws and/or rules and regulations of state securities authorities and
of any stock exchanges or other self regulatory organizations having
jurisdiction of the Company and/or its securities.
 
SECTION 3.13. Labor Matters.
 
Except as set forth on Schedule 3.13 (as complete and correct as of the
Restatement Effective Date), there are no strikes or other material labor
disputes or grievances pending or, to the knowledge of either Borrower,
threatened, against any Credit Party. Except as set forth on Schedule 3.13
hereto, no Credit Party is a party to any collective bargaining agreement.
 
SECTION 3.14. Solvency.
 
On the Restatement Effective Date, including with respect to any Credit Party
which is a Guarantor any rights of contribution of such Credit Party, (i) the
fair saleable value of the assets of the Credit Parties and their Subsidiaries,
in the aggregate, will exceed the amount that will be required to be paid on or
in respect of the existing debts and other liabilities (including contingent
liabilities) of the Credit Parties and their Subsidiaries as they mature, (ii)
the assets of each Credit Party and its Subsidiaries will not constitute
unreasonably small capital to carry out their businesses as conducted or as
proposed to be conducted, including the capital needs of such Credit Party and
its Subsidiaries (taking into account the particular capital requirements of the
businesses conducted by such entities and the projected capital requirements and
capital availability of such businesses) and (iii) the Credit Parties do not
intend to, or intend to permit any of their Subsidiaries to, and do not believe
that they or any of their Subsidiaries will, incur debts beyond their ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be received by them and the amounts to be payable on or in respect of
their obligations).
 
SECTION 3.15. Security Documents.
 
The Pledge Agreement, upon execution and delivery by the parties thereto, will
create (and continue) in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties (as such term is defined in the Pledge Agreement), a
legal, valid and enforceable security interest in the Collateral (as such term
is defined in the Pledge Agreement) and, when (i) such Collateral consisting of
corporate stock is delivered to the Collateral Agent (or to the extent it has
heretofore been delivered under the Existing Credit Agreement) together with
duly executed, undated instruments of transfer, and (ii) financing statements in
appropriate form in respect of limited partnership interests constituting
Collateral thereunder are (or have heretofore been) filed in the offices
specified therein, the Pledge Agreement and the Lien created (and continued)
thereunder will continue to constitute a fully perfected first priority Lien on,
and security interest in such Collateral, in each case prior and superior in
right to any other Person except for the Lien of Prudential under the Prudential
Pledge and Security Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 3.16. Restrictive Agreements.
 
No Credit Party nor any Subsidiary thereof is a party to any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Credit Party or Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any Credit
Party or Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or other equity interests; other than (i)
restrictions and conditions imposed by law or by this Agreement and (ii)
restrictions and conditions existing on the date hereof identified on Schedule
3.16 annexed hereto (as complete and correct as of the Restatement Effective
Date).
 
SECTION 3.17. Disclosure.
 
The Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which each Credit Party or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers or any other Credit Party
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (or the restatement and amendment of
this Agreement as of the Restatement Effective Date) or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01. Restatement Effective Date.
 
The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement. The Administrative
Agent shall have received (i) from each person listed on Schedule 1.01-2 hereto,
a duly executed counterpart of the Second Amended and Restated Guarantee
Agreement in the form of Exhibit 4.01-1 hereto (as it may be supplemented,
amended or modified from time to time, a "Subsidiary Guarantee"); (ii) from the
Company, a duly executed Second Amended and Restated Guarantee Agreement in the
form of Exhibit 4.01-2 hereto (as it may be supplemented, amended, or modified
from time to time, the "Company Guarantee"; together with each Subsidiary
Guarantee, a "Guarantee Agreement"); and (iii) from each Credit Party, a duly
executed counterpart of the Second Amended and Restated Subordination Agreement
in the form of Exhibit 4.01-3 hereto (as it may be supplemented, amended or
modified from time to time, the "Subordination Agreement"). The Collateral Agent
shall have received from each Credit Party other than those that are limited
partnerships or limited liability companies, the duly executed Second Amended
and Restated Pledge and Security Agreement in the form of Exhibit 4.01-4 hereto
(as it may be supplemented, amended, or modified from time to time, the "Pledge
Agreement") together with (x) certificates representing the corporate securities
pledged thereunder together with related undated stock powers endorsed in blank,
(y) Form UCC-1 financing statements in respect of all partnership interests and
limited liability company interests in which a security interest is granted
thereunder, and (z) instruments of consent, waiver, and recognition (or
amendment and restatements thereof) in the form of Exhibit 2.01 to the Pledge
Agreement duly executed by each Credit Party that is (A) a partnership and by
each partner therein and (B) a limited liability company and by each member
thereof.
 

--------------------------------------------------------------------------------


 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, and the Lenders
and dated the Restatement Effective Date) of Harvey Milman, Esq., internal
counsel for the Credit Parties, substantially in the form of Exhibit B, covering
such matters relating to the Credit Parties, this Agreement, the other Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Borrowers hereby request such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received (i) a certification from the
Secretary or Assistant Secretary of the Company that the certificate of
incorporation, including all amendments thereto, and by-laws of each Credit
Party that is a corporation, the certificate of limited partnership and the
limited partnership agreement of each Credit Party that is a limited
partnership, and the certificate of formation and operating agreement of each
Credit Party that is a limited liability company has not been amended since the
date of the Existing Credit Agreement in any material respect, except as
disclosed in such certification; (ii) a certificate as to the good standing of
each Credit Party as of a recent date, from the Secretary of State of the state
of its organization; (iii) a certificate of the Secretary or Assistant Secretary
of each Borrower and each Guarantor, or of the managing general partner of each
Guarantor that is a limited partnership or limited liability company, as the
case may be, dated the Restatement Effective Date and certifying (A) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Borrower or such Guarantor (or, in the case of a
Guarantor that is (x) a limited partnership, by the Board of Directors of its
managing general partner or (B) a limited liability company, by its managing
member), authorizing the execution, delivery and performance of the Loan
Documents and (in the case of each Borrower) the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect as of the Restatement Effective Date, and (B) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Borrower
or such Guarantor (or the managing general partner of such Guarantor which is a
limited partnership or the managing member of such Guarantor that is a limited
liability company); (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or their counsel or counsel for the Administrative Agent and the Collateral
Agent may reasonably request.
 

--------------------------------------------------------------------------------


 
(d) Each Lender requesting the same shall have received a duly executed
Revolving Credit Note (or an amendment and restatement thereof) (each, a
"Revolving Credit Note", which term shall also include all amendments and
replacements thereof or substitutions therefor), in the form of Exhibit 4.01-5
hereto.
 
(e) Concurrently with the consummation of the transactions contemplated hereby
on the Restatement Effective Date:
 
(i) (x) the Amended and Restated Note Purchase and Private Shelf Agreement
between Prudential (and Prudential affiliates, as defined therein, which become
bound by the provisions thereof) and the Borrowers (the “Prudential Shelf
Agreement”) shall have closed, and (y) the Administrative Agent shall have
received a copy of the Amended and Restated Prudential Shelf Agreement and of
(A) the Company guaranty of the Amended and Restated Prudential Shelf Agreement
(the “Prudential Company Guaranty”), (B) the guaranty by the Company’s
Subsidiaries (other than the Borrowers) of the Amended and Restated Prudential
Shelf Agreement (the Prudential Subsidiary Guaranty”), (C) the pledge and
security agreement by the Company and certain of the Credit Parties securing the
Amended and Restated Prudential Shelf Agreement (the “Prudential Pledge and
Security Agreement”) and (D) the amended and restated subordination agreement in
favor of Prudential by the Credit Parties (the “Prudential Subordination
Agreement”) or agreements or any of them referred to therein, certified as true,
correct and complete by the President, a Vice President or a Financial Officer
of the Company; and
 
(ii) the Amended and Restated Intercreditor agreement between Prudential, the
Trustee, the Administrative Agent, the Collateral Agent and the Lenders (the
“Prudential Intercreditor Agreement”) shall have been executed and delivered by
all parties thereto.
 
(f) After giving effect to the Transactions, on the Restatement Effective Date,
the Credit Parties shall have no Indebtedness other than (i) Indebtedness under
the Loan Documents and (ii) Indebtedness permitted under Section 6.04.
 
(g) On the Restatement Effective Date, the Administrative Agent shall have
received a certificate of the chief executive officer of the Company containing
a description, satisfactory to the Administrative Agent in its discretion, of
the structure of ownership and voting relationships among the Company, the
Borrowers, and each other Credit Party.
 
(h) On the Restatement Effective Date, immediately prior to the effectiveness
hereof, there shall be no Default or Event of Default (as such terms are used in
the Existing Credit Agreement) under the Existing Credit Agreement, and the
respective chief executive officers of the Company and of each Borrower shall
have delivered to the Bank certificates to such effect.
 

--------------------------------------------------------------------------------


 
(i) All legal matters incident to this Agreement and the Borrowing hereunder
shall be satisfactory to the Lenders and their counsel and to counsel for the
Administrative Agent, and the Collateral Agent on the Restatement Effective
Date.
 
(j) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of each Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.
 
(k) The Lenders shall be satisfied that the consummation of the Transactions
will not (i) violate any applicable law, statute, rule or regulation or (ii)
conflict with, or result in a default or event of default under any material
agreement of any Credit Party or Subsidiary thereof.
 
(l) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by the Borrowers hereunder.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on November __, 2008 (and, in the event such conditions are not
so satisfied or waived, the Revolving Credit Commitments shall terminate at such
time).
 
SECTION 4.02. Each Credit Event.
 
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
or to continue or convert any Loan, is subject to the satisfaction of the
following conditions:
 
(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of such continuation or conversion, as applicable.
 
(b) At the time of and immediately after giving effect to such Borrowing or such
continuation or conversion, as applicable, no Default shall have occurred and be
continuing.
 
Each Borrowing and each continuation or conversion of any Loan shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
 

--------------------------------------------------------------------------------


 
ARTICLE V
 
Affirmative Covenants
 
Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and the Letter of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrowers covenant and
agree, jointly and severally, with the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.
 
The Borrowers will furnish to the Administrative Agent and each Lender:
 
(a) within the earlier of 120 days after the end of each fiscal year of the
Company or 10 days after filing with the SEC, (i) its audited consolidated
balance sheet and related statements of operations, stockholders' equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) consolidating balance sheets setting forth such
information separately for the Company and for each Borrower as of the end of
such fiscal year and consolidating statements of operations setting forth such
information separately for the Company and for each Borrower for such fiscal
year, such consolidating balance sheet and consolidating statements of
operations to be certified by the chief financial officer of the Company as
fairly presenting the financial condition and results of operations of the
Company and each Borrower as of the end of, and for, such fiscal period in
accordance with GAAP;
 
(b) within the earlier of 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Company or 10 days after filing with
the SEC, (i) its consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter (except in the case of the statements of stockholders' equity and
cash flows) and the then elapsed portion of the fiscal year, setting forth in
each case (except in the case of stockholders' equity) in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) consolidating balance sheets of the Company and
of each Borrower setting forth such information separately for the Company and
for each Borrower and related consolidating statements of operations of the
Company and of each Borrower setting forth such information separately for the
Company and each Borrower as of the end of and for such quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or in the case of
the balance sheets, as of the end of) the previous fiscal year, all of which
shall be certified by the chief financial officer of the Company as fairly
presenting the financial condition and results of operations therein shown in
accordance with GAAP consistently applied subject to normal year-end adjustments
and the absence of footnotes;
 

--------------------------------------------------------------------------------


 
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.03, 6.04, 6.06, 6.07, 6.08, 6.10A and 6.11 and
(iii) stating whether any change in the application of GAAP in respect of the
audited financial statements referred to in Section 3.04 has occurred and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
 
(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines), and
promptly after receipt by the Company, a copy of each management letter (if
prepared) of such accounting firm (together with any response thereto prepared
by the Company);
 
(e) promptly (i) after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary thereof with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and (ii) copies of
any documents and information furnished to any other government agency (except
if in the ordinary course of business), including the Internal Revenue Service;
 
(f) promptly, a copy of any amendment or waiver of any provision of any
agreement or instrument referred to in Section 6.12;
 
(g) promptly, a copy of any promissory notes issued under the Prudential Shelf
Agreement (or a summary of any extension of credit thereunder or pursuant
thereto not evidenced by a promissory note) and a copy of any certificate or
notice given by any Credit Party to Prudential or to the holders of any
Prudential Notes or other Prudential Debt, or received by any Credit Party from
Prudential or any holder of a Prudential Note or other Prudential Debt; and
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Credit Party or
any Subsidiary thereof, or compliance with the terms of this Agreement or the
other Loan Documents, as the Administrative Agent, the Collateral Agent, or any
Lender may reasonably request.
 

--------------------------------------------------------------------------------


 
SECTION 5.02. Notices of Certain Events.
 
The Borrowers will furnish to the Administrative Agent and each Lender prompt
written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Credit Party and its Subsidiaries in an aggregate amount
exceeding $250,000; and
 
(d) any other development within or directly involving any Credit Party that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company or of a Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03. Existence; Conduct of Business.
 
Except where the failure to do so would not have a Material Adverse Effect, each
Credit Party will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.02.
 
SECTION 5.04. Payment of Obligations.
 
Except where the failure to do so would not have a Material Adverse Effect, each
Credit Party will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
unless (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Credit Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, or
(c) the same shall be paid or discharged or fully and adequately bonded before
it might become a Lien upon any property or asset of such Credit Party or
Subsidiary.
 
SECTION 5.05. Maintenance of Properties; Insurance.
 
Each Credit Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations,
including, without limitation, insurance against fire, and public liability
insurance against such risks and in such amounts, and having such deductible
amounts as are customary, with companies in the same or similar businesses and
which is no less than may be required by law.


--------------------------------------------------------------------------------



SECTION 5.06. Books and Records; Inspection Rights.
 
Each Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each
Credit Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, the Collateral Agent, or
any Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
and to verify the status of any Collateral, all at such reasonable times and as
often as reasonably requested.
 
SECTION 5.07. Compliance with Laws; Environmental Laws.
 
(a) Each Credit Party will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(b) Without limiting the preceding paragraph, each Credit Party will, and will
cause each of its Subsidiaries to (i) comply in all material respects with, and
use reasonable best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws; and
(ii) conduct and complete (or cause to be conducted and completed) all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and in a timely fashion comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not be reasonably expected to have a Material
Adverse Effect;
 
SECTION 5.08. Use of Proceeds and Letters of Credit.
 
The proceeds of the Revolving Loans will be used to repay the indebtedness of
the Borrowers under the Existing Credit Agreement, for permitted capital
expenditures, for permitted acquisitions, for working capital purposes, for
Restricted Payments and without limiting the generality of the foregoing, for
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations G, U and X. The Letters
of Credit will be used only to support payment (and/or guarantee) obligations of
the Borrowers to the beneficiaries thereof.


--------------------------------------------------------------------------------



SECTION 5.09. Additional Guarantors; Additional Collateral; Additional Parties
to Subordination Agreement.
 
If any Person (a) after the Restatement Effective Date becomes (whether upon its
formation, by acquisition of stock or other interests therein, or otherwise) a
Subsidiary of any Credit Party (a "New Subsidiary"), or (b) that was an Inactive
Subsidiary of a Credit Party ceases to be an Inactive Subsidiary of a Credit
Party but continues to be a Subsidiary thereof, the Borrowers shall promptly
furnish notice in writing of such facts to the Administrative Agent and, if the
Administrative Agent and the Required Lenders, shall so elect (but provided that
if the Trustee or any of the holders of the Senior Notes  or Prudential or any
of the holders of any Prudential Notes or other Prudential Debt shall receive
any guaranty or security in respect of such New Subsidiary the Administrative
Agent and the Required Lenders, shall be deemed to have so elected) (i) cause
such New Subsidiary or formerly Inactive Subsidiary to become a Guarantor
pursuant to an instrument in form, scope, and substance satisfactory to the
Administrative Agent, (ii) deliver or cause to be delivered, or assign, to the
Collateral Agent (x) subject to the Lien in favor of the Collateral Agent under
the Pledge Agreement, the certificates representing shares of stock or other
interests of the New Subsidiary or formerly Inactive Subsidiary owned by a
Credit Party (or Subsidiary thereof), together with appropriate instruments of
transfer required under the Pledge Agreement, and (y) an amendment to the Pledge
Agreement, reflecting the foregoing in the form thereof prescribed under the
Pledge Agreement; and (iii) cause such New Subsidiary or formerly Inactive
Subsidiary to become a party to the Security Documents pursuant to one or more
instruments or agreements satisfactory in form and substance to the Collateral
Agent, the effect of which shall be to secure the Obligations by a first
priority Lien on and security interest in (which Lien and security interest may
be pari passu with a like Lien and security interest in the Trustee for the
holders of any Prudential Notes or other Prudential Debt) the capital stock of
such New Subsidiary or formerly Inactive Subsidiary, provided, however, that in
any event, prior to the time that any New Subsidiary or formerly Inactive
Subsidiary receives the proceeds of, or makes, any loan or advance or other
extension of credit, from or to, or otherwise becomes the obligor or obligee in
respect of any Indebtedness of, any Credit Party or Subsidiary thereof, the
Borrowers shall (A) cause to be taken, in respect of any such obligor, the
action referred to in the preceding clauses (i), (ii), and (iii), and (B) in the
case of any such obligee, cause such obligee to become a party to the
Subordination Agreement pursuant to one or more instruments or agreements
satisfactory in form and substance to the Administrative Agent.
 
SECTION 5.10. Further Assurances.
 
(a) Each Credit Party will, and will cause its Subsidiaries to, execute any and
all further documents, financing statements, agreements and instruments, and
take all further action (including, without limitation, filing Uniform
Commercial Code and other financing statements and the establishment of and
deposit of Collateral into custody accounts) that may be required under
applicable law, or that the Required Lenders, the Administrative Agent, or the
Collateral Agent, may request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and first priority of the security interests created or
intended to be created by the Security Documents, it being understood that it is
the intent of the parties that the Obligations shall be secured by, among other
things, all the interests of each Borrower in each Subsidiary or Affiliate and
of each Guarantor (other than the Company) in each Subsidiary or Affiliate,
including any such interests acquired subsequent to the Restatement Effective
Date. Such security interests and Liens will be created under the Security
Documents and other security agreements, and other instruments and documents in
form and substance satisfactory to the Required Lenders, and the Borrowers shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, and lien searches) as the Required Lenders
shall reasonably request to evidence compliance with this Section 5.10. The
Borrowers agree to provide such evidence as the Required Lenders shall
reasonably request as to the perfection and priority status of each such
security interest and Lien (which Lien and security interest may be coordinate
with a like Lien in Prudential for the benefit of the Prudential Notes or any
other Prudential Debt).


--------------------------------------------------------------------------------



SECTION 5.11. Succession Plan.
 
The Company shall at all times have and keep in effect a succession plan for its
principal officers which has been approved by its Board of Directors and shall
furnish to the Administrative Agent upon request from time to time for delivery
to the Lenders a copy of the same, provided that such plan shall be kept
confidential by the Administrative Agent and the Lenders in accordance with
Section 9.12 hereof.
 
ARTICLE VI
 
Negative Covenants
 
Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and the Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrowers covenant and agree,
jointly and severally, with the Lenders that:
 
SECTION 6.01. Transactions with Affiliates.
 
Except as set forth on Schedule 6.01 annexed hereto (as complete and correct as
of the Restatement Effective Date), each Borrower shall not, and shall not
permit any other Credit Party or any of its or their Subsidiaries to, enter
into, directly or indirectly, any transaction or Material group of related
transactions (including, without limitation, the purchase, lease, sale or
exchange of assets of any kind or the rendering of any service) with any
Affiliate (other than another Credit Party or a Wholly-Owned Subsidiary), except
in the ordinary course and pursuant to the reasonable requirements of such
Borrower's or such other Credit Party's business and upon fair and reasonable
terms no less favorable to such Borrower or such other Credit Party than would
be obtainable in a comparable arm's-length transaction with a Person not an
Affiliate.
 
SECTION 6.02. Merger, Consolidation, etc.
 
Each Borrower shall not, and shall not permit any other Credit Party or any of
its or their Subsidiaries to, consolidate with or merge with any other
corporation or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person unless: (i) such
merger, consolidation, conveyance, transfer, or lease is with or to another
Credit Party, provided, that neither the Company nor any Borrower may sell or
otherwise transfer substantially all of its assets to any Person or fail to
survive any such merger or consolidation related to it; (ii) (a) the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease substantially all of the assets of any
Credit Party or any of its Subsidiaries, as the case may be, shall be a solvent
corporation organized and existing under the laws of the United States or any
State thereof (including the District of Columbia), and, if such Credit Party or
such Subsidiary is not such corporation, (b) such corporation shall have
executed and delivered to the Administrative Agent its assumption of the
obligations due and punctual performance and observance of each covenant and
condition of this Agreement and the other Loan Documents, and (c) shall have
caused to be delivered to the Administrative Agent an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Administrative Agent, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; (iii) immediately prior to such
transaction and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and (iv) immediately prior to such
transaction and after giving effect thereto, each Borrower would be permitted by
the provisions of Section 6.04(d) hereof to incur at least $1.00 of additional
Indebtedness.


--------------------------------------------------------------------------------



No such conveyance, transfer or lease of substantially all of the assets of any
Credit Party or any of its Subsidiaries shall have the effect of releasing such
Credit Party or its Subsidiaries or any successor corporation that shall
theretofore have become such in the manner prescribed in this Section 6.02 from
its liability under this Agreement, the Notes, or the other Loan Documents to
which it is a party.
 
No such conveyance, transfer or lease otherwise permitted under this Section
6.02 shall be permissible if it would result in a violation of Article VII (m)
hereof.
 
SECTION 6.03. Liens.
 
No Borrower shall, nor shall it permit any other Credit Party or any of its or
their Subsidiaries to, incur, assume or suffer to exist any Lien upon any of its
assets now or hereafter owned, or upon the income or profits thereof, other than
Permitted Liens. In any case wherein any such assets are subjected or become
subject to a Lien in violation of this Section 6.03, the Borrowers will make or
cause to be made provision whereby the Obligations will be secured equally and
ratably with all obligations secured by such Lien, and in any case the Notes
shall have the benefit, to the full extent that, and with such priority as the
holders may be entitled under applicable law, of an equitable Lien on such
assets securing (in the manner as aforesaid) the Notes and such other
obligations; provided, however, that any Lien created, incurred or suffered to
exist in violation of this Section 6.03 shall constitute an Event of Default
hereunder, whether or not any such provision is made pursuant to this Section
6.03. In no event shall a Lien be granted by any Credit Party in respect of any
of its property to the Trustee for the benefit of any holders of the Prudential
Notes or any other Prudential Debt unless concurrently therewith a Lien of equal
priority (and on the same property) is granted to the Collateral Agent for the
benefit of the Lenders.


--------------------------------------------------------------------------------



SECTION 6.04. Indebtedness.
 
The Company and the Borrowers will not, nor will the Company or any of the
Borrowers permit, any of its or their direct or indirect Subsidiaries, directly
or indirectly, to create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness created hereunder or under the other Loan Documents;
 
(b) Indebtedness of a Credit Party in respect of any of the Prudential Notes or
any other Prudential Debt or otherwise pursuant to the Prudential Shelf
Agreement not in excess of $125,000,000; provided, however, that any borrowing
thereunder shall not be less than $5,000,000 and for a term of less than
one-year;
 
(c) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.04 annexed hereto as complete and correct as of the Restatement
Effective Date;
 
(d) All renewals, extensions, substitutions, refinancings, or replacements, in
an amount not to exceed the amount so refinanced, of any outstanding
Indebtedness (excluding from this Section 6.04(d) the Indebtedness referred to
in Section 6.04(b)) provided that the terms, covenants and restrictions in
respect of such renewals, extensions, substitutions, refundings or replacements
are note more materially onerous than the existing terms, covenants and
restrictions of such Indebtedness;
 
(e) Interest Rate Hedging Exposure Amount to Interest Rate Protection Merchants
not exceeding $5,000,000 in the aggregate;
 
(f) Indebtedness of one Credit Party to another Credit Party (other than the
Company); provided the (i) there is adequate consideration for such Indebtedness
and there is evidence of such Indebtedness on each Credit Party's books, (ii)
all of the outstanding capital stock or other equity interests of each such
Credit Party shall be owned 100% directly or indirectly by the Company and a
Borrower, (iii) each of such Credit Parties to or by whom such Indebtedness is
owned, or who owns (directly or indirectly) any stock referred to in the
preceding clause (ii), shall have become a party to a Guarantee Agreement, to
the Subordination Agreement, and/or the Pledge Agreement (or to all of them) as
contemplated by Section 5.09 hereof, (iv) such Indebtedness shall at all times
be subject to the provisions of the Subordination Agreement as Subordinated Debt
as defined in the Subordination Agreement, and (v) such Indebtedness shall not
be assigned or transferred by the obligee thereof to any Person other than
another Credit Party such that after giving effect to such assignment or
transfer all the conditions of this proviso are met; and
 
(g) to the extent not included above in this Section 6.04, other Indebtedness
incurred by the Company or any Borrower or any of its or their Subsidiaries;
provided that, at the time of incurrence thereof and after giving effect thereto
and to the application of the proceeds thereof, Consolidated Indebtedness shall
not exceed 55% of Total Capitalization of the Company and its Subsidiaries.


--------------------------------------------------------------------------------



SECTION 6.05. Restrictive Agreements.
 
Each Borrower shall not, and shall not permit any other Credit Party or any of
its or their Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Credit Party or any Subsidiary
thereof, (i) to create incur or permit to exist any Lien upon any of its
property or assets or revenues, whether now or hereafter acquired, (ii) to pay
dividends or make other distributions to the Company or any Borrower with
respect to any shares of its capital stock or other equity interests, (iii) to
pay any Indebtedness owed to the Company or any Borrower, (iv) to make or permit
to exist loans or advances to the Company or any Borrower, or (v) to sell
transfer, lease or otherwise dispose of any of its properties or assets to the
Company or any Borrower; provided that (x) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or the
Prudential Shelf Agreement, and (y) such Credit Party or Subsidiary may enter
into or permit to exist such an agreement in connection with any Permitted Lien,
so long as such prohibition or limitation is by its terms effective only against
the property, assets or revenues subject to such Lien.
 
SECTION 6.06. Limitation on Subsidiary Indebtedness and Issuance of Preferred
Stock.
 
None of the Borrowers shall permit any of its Subsidiaries to, at any time,
directly or indirectly, incur, create, assume, guarantee or become or be liable
in any manner with respect to any Indebtedness or issue any preferred stock
except:
 
(i) Indebtedness of such Subsidiary outstanding as of the Restatement Effective
Date and set forth on Schedule 6.06 (as correct and complete as of the
Restatement Effective Date) annexed hereto or any refinancing, extension,
renewal or refunding of any such Indebtedness in an amount not to exceed the
amount so refinanced of such Indebtedness; provided that the terms, covenants
and restrictions in respect of such refinancing, extension, renewal or refunding
are not materially more onerous than the existing terms, covenants and
restrictions of such Indebtedness;
 
(ii) Indebtedness of such Subsidiary in respect of guaranties delivered pursuant
to the Prudential Shelf Agreement;
 
(iii) preferred stock of such Subsidiary issued on or prior to the Effective
Date;
 
(iv) subject to Section 6.04(f) hereof, Indebtedness of, or preferred stock
issued by, such Subsidiary to a Borrower or a Subsidiary of a Borrower; and
 
(v) other Indebtedness or preferred stock of such Subsidiary, provided that such
Indebtedness and preferred stock together with the aggregate amount of
outstanding Indebtedness and the aggregate liquidation value of preferred stock
of such Subsidiary previously incurred and outstanding under this Section 6.06
(other than Indebtedness incurred under (iii) hereof), does not at any time
exceed 25% of Consolidated Net Worth and provided further that the aggregate
Indebtedness of such Subsidiary and all of other Subsidiaries not secured by a
Lien does not at any time exceed 15% of Consolidated Net Worth.


--------------------------------------------------------------------------------



SECTION 6.07. Limitation on Restricted Payments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, declare, make or pay, or agree to declare, make or pay or incur
any liability to make or pay, or cause or permit to be declared, made or paid,
or set aside any sum or property to declare, make or pay any Restricted Payment,
other than (a) cash dividends (or distributions, in the case of partnerships)
from Subsidiaries of the Company to the Company, (b) acquisitions or purchases
by the Company or any of its Subsidiaries of capital stock of any Subsidiary or
capital contributions made by the Company or any of its Subsidiaries to a
Subsidiary and (c) to the extent not covered by the foregoing clauses (a) and
(b), any other Restricted Payments made by the Company provided that each of the
following conditions is satisfied at the time of making such Restricted Payment
and after giving effect thereto:
 
(i) no Default of Event of Default has occurred and is continuing; and
 
(ii) without limiting the generality of (i), the Company and its Subsidiaries
are and would continue to be in compliance with Section 6.11(c) hereof.
 
SECTION 6.08. Sale of Assets.
 
Subject to the provisions of Section 6.02 hereof, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, in a single
transaction or a series of transactions, sell, lease, transfer, abandon or
other-wise dispose of or suffer to be sold, leased, transferred, abandoned or
otherwise disposed of (collectively, "Transfer") assets in excess of 10% of
Consolidated Total Assets (as determined as of the end of the fiscal quarter of
the Company ending on or immediately before the determination date)
("Substantial Assets") other than in the ordinary course of business (including
without limitation the disposal of obsolete assets not used or useful in such
Credit Party's business) in any fiscal year, and provided that such Transfer of
Substantial Assets in the aggregate shall not exceed 25% of Consolidated Total
Assets measured as of the Restatement Effective Date, except that:
 
(i) any Credit Party or any of its Subsidiaries may Transfer its assets to any
Credit Party or any other Wholly-Owned Subsidiary; and
 
(ii) any Credit Party or any of its Subsidiaries may Transfer its assets in
excess of the limitations set forth above (such assets collectively the "Excess
Assets") only if the proceeds of such sales of Excess Assets are used to
purchase other property of a similar nature of at least equivalent value (such
property the "Excess Replacement Assets") within one year of such sale,
provided, however, that there shall be no Lien on any of the Excess Replacement
Assets.
 
SECTION 6.09. Limitation on Investments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any capital stock, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee (except pursuant to this Agreement or the Prudential
Shelf Agreement) any obligations of, or make or permit to exist any investment
or any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except Permitted Loans and Investments.


--------------------------------------------------------------------------------



SECTION 6.10. Hedging Agreements.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into any Hedging Agreement for purposes of speculation or investment, or
otherwise outside of the ordinary course of the business of such Credit Party.
 
SECTION 6.10A Limitation on Priority Debt.
 
Notwithstanding anything set forth in the definition of Permitted Liens or
Section 6.06, the Borrowers will not permit Priority Debt to exceed 15% of the
Consolidated Net Worth determined as of the last day of the most recently ended
fiscal quarter of the Company.
 
SECTION 6.11. Certain Financial Covenants.
 
(a) The Company and its Subsidiaries, on a consolidated basis, shall have, at
the end of each fiscal quarter commencing with the fiscal quarter ended June 30,
2008, a minimum Consolidated Tangible Net Worth of not less than $135,000,000
Dollars, plus fifty (50%) percent of the sum of the Consolidated Net Income for
each fiscal quarter (but taking into account the Consolidated Net Income for a
fiscal quarter only if it is a positive number) ending after June 30, 2008 (and
including the fiscal quarter for which the Consolidated Tangible Net Worth is to
be calculated).
 
(b) The Company and its Subsidiaries, on a consolidated basis, shall maintain a
Maximum Leverage Ratio of not more than 2.50:1.00 at the conclusion of each
consecutive twelve month period ending on the last day of each fiscal quarter
ending on or after June 30, 2008, provided, however, that if EBITDA as
determined on a Pro Forma Basis for any such twelve month period shall be less
than $50,000,000, the Maximum Leverage Ratio shall decrease to 1.25:1.00 as of
the last day of the fiscal quarter of such period until the last day of a fiscal
quarter for which EBITDA for the twelve consecutive month period ending on the
last day of such fiscal quarter shall be greater than $50,000,000, on which date
immediately following the last day of such fiscal quarter the Maximum Leverage
Ratio shall revert to 2.50:1.00, subject to subsequent decrease to 1.25:1.00
and/or increase to 2.50:1:00 as provided in this Section 6.11(b) based on the
presence or absence of not less than $50,000,000 of EBITDA as determined under
this Section 6.11(b) for any twelve month period.
 
(c) The Company and its Subsidiaries, on a consolidated basis, shall have, a
Minimum Debt Service Ratio at the conclusion of each twelve month period ending
on the last day of each fiscal quarter commencing after June 30, 2008 of not
less than 1.75 to 1.00.


--------------------------------------------------------------------------------



SECTION 6.12. Amendment of Certain Documents.
 
No Credit Party shall, nor will it permit any of its Subsidiaries to:
 
(a) Permit the termination of, or any amendment, waiver or modification to, the
Certificate of Incorporation or By-Laws, or Certificate of Limited Partnership,
Certificate of Formation, Agreement of Limited Partnership, or Operating
Agreement as the case may be, of any Credit Party or Subsidiary thereof, except
(i) as permitted under Section 6.02, (ii) for amendments, modifications or
waivers that are not adverse in any respect to the Lenders, the Administrative
Agent, the Collateral Agent, or the Issuing Bank, or (iii) dissolution of any
Credit Party having de minimus assets, provided that Borrowers shall provide the
Administrative Agent with prompt written notice of the dissolution of any Credit
Party or Subsidiary and of the Credit Party or Subsidiary to which any assets of
such dissolved entity have been transferred.
 
(b) Amend in any material respect the Prudential Shelf Agreement, or the
Prudential Notes or any other Prudential Debt or any other agreement entered
into in connection therewith without the prior written consent of the Required
Lenders.
 
SECTION 6.13. Government Regulation.
 
Neither the Borrowers nor any other Credit Parties shall (i) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Administrative Agent or any Lender from making any
advance or extension of credit to the Borrowers, or (ii) fail to provide
documentary and other evidence of the identity of the Borrowers or any other
Credit Party as may be requested by the Administrative Agent at any time to
enable it or any Lender to verify the identity of any Credit Party or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318.
 
ARTICLE VII
 
Events of Default
 
If any of the following events ("Events of Default") shall occur:
 
(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable;


--------------------------------------------------------------------------------



(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party or any Subsidiary thereof in or in connection with this Agreement
or any other Loan Document, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any other Loan Document, shall prove to have been incorrect in any material
respect when made or deemed made;
 
(d) the Credit Parties shall fail to observe or perform in any material respect
any covenant, condition or agreement contained in Sections 5.01(a), (b) or (c)
or in Article VI hereof, or in any Guarantee Agreement, the Subordination
Agreement or in any Security Document;
 
(e) the Credit Parties shall fail to observe or perform any other covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrowers (which notice will be given at the request of any
Lender);
 
(f) (i) The Borrowers shall fail to make a payment of any principal of, or
premium or interest in respect of any Prudential Notes or any other Prudential
Debt that is outstanding beyond any period of grace provided with respect
thereto (unless waived in writing by Prudential (and any other Persons a waiver
from which is required) (and only so long as such waiver shall continue in
effect by its terms)); (ii) any Credit Party or any of its Subsidiaries is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or interest on any Indebtedness (excluding the
Indebtedness issued under or pursuant to the Prudential Shelf Agreement) that is
outstanding in a principal amount of at least $3,000,000 individually or
$5,000,000 in the aggregate beyond any period of grace provided with respect
thereto, or (iii) any Credit Party or any of its Subsidiaries is in default in
the performance of or compliance with any term of (x) the Prudential Notes or
the Prudential Shelf Agreement or any guaranty or pledge agreement securing the
Prudential Notes or any other Prudential Debt or (y) any evidence of any
Indebtedness (excluding the Indebtedness evidenced by the Prudential Notes or
any other instrument evidencing any Prudential Debt) in principal amount of at
least $3,000,000 individually or $5,000,000 in the aggregate, or of any
mortgage, indenture or other agreement relating thereto, or (iv) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interest), (x) any Credit Party has become
obligated to purchase (A) or repay any of the Prudential Notes or any other
Prudential Debt before their regular maturity or before their regularly
scheduled dates of repayment, or (B) any other Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in a principal
amount of at least $3,000,000 individually or $5,000,000 in the aggregate, or
(y) one or more Persons have the right to require any such Credit Party to
purchase or repay any such Indebtedness referred to in (A) or (B) (provided,
however, that for the purposes of this paragraph (f) the "principal amount" of
the obligations of any Credit Party or Subsidiary in respect of any Hedging
Agreements at any time shall be treated as Indebtedness in an amount which shall
be equal to the maximum aggregate amount (giving effect to any netting
agreements) that any such Person would be required to pay if such Hedging
Agreement were terminated at such time);


--------------------------------------------------------------------------------



(g) [intentionally omitted];
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Subsidiary thereof or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or for any Subsidiary thereof or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i) any Credit Party or any Subsidiary thereof shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Credit Party or any Subsidiary thereof or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) any Credit Party or any Subsidiary thereof shall become unable, admit in
writing or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Credit Party and/or any
Subsidiary thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Credit Party or any Subsidiary thereof to enforce any such
judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Credit Party in an
aggregate amount exceeding (i) $150,000 in any year or (ii) $350,000 for all
periods; or
 
(m) a Change in Control shall occur; or
 
(n) (i) any security interest in favor of the Collateral Agent created or
purported to be created under the Pledge Agreement, or under any other Security
Document, shall, in any such case, no longer provide the lien or priority
contemplated by such Security Document or any party having granted any such
security interests (or any successor thereto or representative thereof) shall
make any claim or assertion to such effect, or (ii) any Credit Party (or any
successor thereto or representative thereof) shall claim or assert that this
Agreement or any Guarantee Agreement or any right or remedy of the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
hereunder shall not be enforceable in accordance with its terms, or any Credit
Party shall claim or assert that any other Loan Document or any right or remedy
of the Administrative Agent, the Collateral Agent, the Issuing Bank or any
Lender thereunder shall not be enforceable in accordance with its terms; then,
and in every such event (other than an event described in clause (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrowers, take any of the following actions, at the same or
different times:  (i) terminate the Revolving Credit Commitments, and thereupon
the Revolving Credit Commitments (including, but not limited to any right to
increase the same under Section 2.06A) shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers, (iii) require cash
collateral as contemplated by Section 2.04(j), and (iv) enforce rights or cause
the enforcement of rights or exercise or cause the exercise of any remedies
available under any Loan Document or otherwise; and in case of any event
described in clause (h) or (i) of this Article, the Revolving Credit Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.


--------------------------------------------------------------------------------


 
ARTICLE VIII
 
The Agents
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints (i)
JPMorgan Chase Bank, N.A. as Administrative Agent, (ii) JPMorgan Chase Bank,
N.A. as Collateral Agent, and (iii) Wells Fargo Bank, N.A., as Documentation
Agent, (the Administrative Agent, the Collateral Agent and the Documentation
Agent, for purposes of this Article being referred to individually as an "Agent"
and collectively as the "Agents"), and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of this Agreement or by the terms of any other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Notwithstanding the foregoing, the Documentation Agent shall undertake such
responsibilities with respect to the credits extended under this Agreement as
agreed to from time to time between the Administrative Agent and the
Documentation Agent. The Documentation Agent shall not have any other right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to each Lender as a lender.
 
Each bank serving as an Agent shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Credit Party
or any Subsidiary or other Affiliate thereof as if it were not an Agent.


--------------------------------------------------------------------------------



None of the Agents shall have any duties or obligations except those expressly
set forth herein or in the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Agents shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) no Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, no
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any Credit Party or any of its
Subsidiaries that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity; provided, however, that Agents shall give Lenders
immediate written notice of any action taken or notice received or given by any
of them pursuant to the Intercreditor Agreement. No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrowers or a Lender, and no Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document. The Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it including,
without limitation, its duties, rights and powers under any Loan Documents in
respect of the Collateral or any portion thereof. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.


--------------------------------------------------------------------------------



Subject to the foregoing, each Agent (including but not limited to the
Administrative Agent) acting under or in respect of the Collateral, shall act
for the ratable benefit of the Lenders and the Issuing Bank as appropriate
hereunder (unless otherwise provided herein or in any other Loan Documents) and
shall be entitled to the exculpations, privileges, indemnities and other
protections provided for the benefit of the Agent herein or therein.
 
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrowers. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as an Agent by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations as such. The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After any Agent's resignation,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.
 
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or other generally
accepted electronic means, as follows:


--------------------------------------------------------------------------------



(a) if to the Borrowers or to any of the Borrowers, to the Borrowers c/o the
Company at 200 Mamaroneck Avenue, White Plains, New York 10601, Attention of
Fredric M. Zinn (Telecopy No. 914-428-4581);
 
(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Bank Services Group, 10 S. Dearborn, Chicago, IL 60605, Attention of
Robin Bailey (Telecopy No. (312) 385-7097), with copies to JPMorgan Chase Bank,
N.A., 106 Corporate Park Drive, White Plains, New York 10604, Attention of David
R. Feliciano (Telecopy No. (914) 993-2222);
 
(c) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., 106 Corporate Park
Drive, White Plains, New York 10604, Attention of David R. Feliciano (Telecopy
No. (914) 993-2222);
 
(d) if to the Documentation Agent, to Wells Fargo Bank, N.A., 75 South Broadway,
Suite 473, White Plains, NY 10601, Attention of William L. Meli (Telecopy No.
(914) 304-4276); and
 
(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
 
SECTION 9.02. Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Documentation Agent or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Documentation Agent and the Lenders
hereunder or under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrowers or any other Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
the Documentation Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b) Neither this Agreement or any of the other Loan Documents nor any provision
hereof or thereof may be waived, amended or modified except (a) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders, and (b) in the
case of any Security Document, pursuant to an agreement entered into by the
parties thereto and consented to by the Required Lenders; provided that no such
agreement shall (i) increase the Revolving Credit Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Credit Commitment,
without the written consent of each Lender affected thereby, (iv) change Section
2.16(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) release any
material Collateral under any Security Document or release any guarantor under
any Guarantee Agreement except as expressly permitted thereby or hereby, without
the prior consent of each Lender, (vi) waive, amend, or modify any provision of
Section 6.09 or 6.11 without the prior written consent of the Mandatory Lenders;
or (vii) change any of the provisions of this Section or the definition of
"Required Lenders" or "Mandatory Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Documentation Agent hereunder or
thereunder without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank, or the Documentation Agent, as the case may
be.


--------------------------------------------------------------------------------



SECTION 9.03. Expenses; Indemnity; Damage Waiver.
 
(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by each of the Administrative Agent, the Collateral Agent, the Issuing Bank and
the Documentation Agent and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel for such Persons, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the amendment, renewal or extension of the
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank, the Documentation Agent or any Lender, in connection with the
enforcement or protection of its rights against any Credit Party in connection
with this Agreement or the other Loan Documents, including its rights against
any Credit Party under this Section, or against any Credit Party in connection
with the Loans made hereunder or the Letters of Credit, or any Collateral,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, or
Collateral.


--------------------------------------------------------------------------------



(b) The Borrowers shall indemnify the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Documentation Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby (other than in connection with
disputes between parties hereto other than Credit Parties regarding obligations
of such other parties), (ii) any Loan or the Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under the Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by and Credit Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Credit
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnity; and provided further that
such indemnity obligation of the Borrowers shall not extend to any losses,
claims, damages, liabilities and related expenses of a Lender directly
attributable to the acts or omissions of another Lender (provided further,
however, that (i) no Lender shall be liable to the Borrowers or any other Credit
Party for the acts or omissions of another Lender (and this Section 9.03(b)
shall not be interpreted or construed to create any liability of a Lender,
Administrative Agent, Collateral Agent, the Documentation Agent or Issuing Bank
to any Credit Party), and (ii) Borrowers shall in all events remain fully liable
for all advances by any Lender whether for itself or on behalf of another
Lender, and all interest and fees now or hereafter hereunder).
 
(c) To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Collateral Agent, , the Documentation Agent or
the Issuing Bank under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, , the
Documentation Agent or the Issuing Bank, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, , the Documentation
Agent or the Issuing Bank in its capacity as such; and provided further that the
action of the Collateral Agent, , the Documentation Agent or the Issuing Bank
giving rise to the same did not constitute gross negligence or willful
misconduct by such Person.


--------------------------------------------------------------------------------



(d) To the extent permitted by applicable law, the Borrowers shall not assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the
Letters of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including an Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Documentation Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Revolving Credit Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
 
(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender or an affiliate of a Lender, or if an Event of
Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Credit Commitment to
an assignee that is a Lender with a Revolving Credit Commitment immediately
prior to giving effect to such assignment; and
 
(C) the Issuing Bank.
 

--------------------------------------------------------------------------------


 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Revolving Credit Commitment or Loans of any Type, the amount of the Revolving
Credit Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
and the other Loan Documents;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrowers, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


--------------------------------------------------------------------------------



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.06(d) or (e),
2.16(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.


(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Revolving Credit Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers and the
other Credit Parties, the Administrative Agent, the Issuing Bank, the
Documentation Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.15(e) as though it were a Lender.


--------------------------------------------------------------------------------



(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Revolving Credit Note
issued to it to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
SECTION 9.05. Survival. 
 
All covenants, agreements, representations and warranties made by the Borrowers
herein and by the Borrowers and the other Credit Parties in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Collateral Agent,
the Issuing Bank, the Documentation Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or the
Letter of Credit is outstanding and so long as the Revolving Credit Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitments or the termination of this Agreement or any
provision hereof.
 
SECTION 9.06. Counterparts; Integration; Effectiveness. 
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties thereto relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


--------------------------------------------------------------------------------



SECTION 9.07. Severability. 
 
Any provision of this Agreement or any other Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff. 
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of a Borrower against any of and all the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
 
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF, OR CONFLICT OF LAWS
PRINCIPLES.
 
(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank, the
Documentation Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against either Borrower or its properties
in the courts of any jurisdiction.
 
(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


--------------------------------------------------------------------------------



(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10. WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. 
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
EACH OF THE BORROWERS AND THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
DOCUMENTATION AGENT, THE LENDERS AND ANY ISSUING BANK WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER
FROM ANY OTHER PARTY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.
 
SECTION 9.11. Headings. 
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


--------------------------------------------------------------------------------



SECTION 9.12. Confidentiality. 
 
Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any other Loan
Document or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Borrowers or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrowers. For the purposes of this Section, "Information" means
all information received from the Borrowers relating to the Borrowers or their
businesses, other than any such information that is available to the
Administrative Agent, the Collateral Agent, the Documentation Agent the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrowers; provided that, in the case of information received from the Borrowers
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13. Interest Rate Limitation. 
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the "Charges"), shall exceed the maximum lawful rate (the "Maximum Rate") which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
SECTION 9.14. USA Patriot Act.
 
(a) Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
hereby notifies the Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.
 

--------------------------------------------------------------------------------



(b) The following notification is provided to the Borrowers pursuant to Section
326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. What this means for
Borrowers: When Borrowers open an account, if any of the Borrowers is an
individual, the Administrative Agent will ask for Borrower’s name, taxpayer
identification number, residential address, date of birth, and other information
that will allow the Administrative Agent (or Lender) to identify Borrower, and
if Borrower is not an individual, the Administrative Agent (or Lender) will ask
for Borrower’s name, taxpayer identification number, business address, and other
information that will allow the Administrative Agent (or Lender) to identify
Borrower. The Administrative Agent (or Lender) may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.
 
ARTICLE X
 
The Borrowers
 
Each Borrower agrees that the representations and warranties made by, and the
liabilities, obligations, and covenants of and applicable to any of, any two of,
or all of the Borrowers under this Agreement, shall in every case (whether or
not specifically so stated in each such case herein) be joint and several. Every
notice by or to any Borrower shall be deemed also to constitute notice by and to
the other Borrowers, every act or omission by any Borrower also shall be binding
upon the other Borrowers, and the Administrative Agent, the Collateral Agent,
the Issuing Bank, , the Documentation Agent and the Lenders are fully authorized
by each Borrower to act and rely also upon the representations and warranties,
covenants, notices, acts, and omissions of the other Borrowers.
 
[Balance of Page Intentionally Left Blank]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
KINRO, INC.
       
By:
     
Name:
   
Title:
       
LIPPERT COMPONENTS, INC.
       
By:
     
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A. individually and
as Administrative Agent,
       
By:
     
Name:
   
Title:
       
WELLS FARGO BANK, N.A., individually and as
Documentation Agent
       
By:
     
Name:
   
Title:

    


--------------------------------------------------------------------------------


 